 Case 4:20-cv-00153-JHM Document 13 Filed 04/15/21 Page 1 of 2 PageID #: 107




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                   OWENSBORO DIVISION


JAMES HARRISON,

                              Plaintiff,

v.

WELLPATH CORPORATION;                               Case No. 4:20-cv-00153
JOHN/JANE DOE; ANNA D’AMICO;
LESSYE CRAFTON; KENTUCKY                            Electronically filed
DEPARTMENT OF CORRECTIONS;
JOHN/JANE DOE; RANDY WHITE;
KEVIN R. MAZZA; PATRICK A.
KESSINGER; SGT. KENNEDY, and
PATRICK BARNET,

                              Defendants.


                                  ENTRY OF APPEARANCE

       Undersigned counsel respectfully submits his entry of appearance in the above-styled

action as co-counsel on behalf of Defendants Wellpath, LLC, Dr. D’Amico, and Lessye Crafton.

Undersigned counsel is an attorney in good standing who is licensed to practice law in the state

of Kentucky, and he is admitted to practice law in this Court.
 Case 4:20-cv-00153-JHM Document 13 Filed 04/15/21 Page 2 of 2 PageID #: 108




                                              Respectfully submitted,


                                              /s/ Charles M. Rutledge
                                              William E. Sharp
                                              Charles M. Rutledge
                                              BLACKBURN DOMENE & BURCHETT PLLC
                                              614 West Main Street, Suite 3000
                                              Louisville, KY 40202
                                              Tel: (502) 584-1600
                                              wsharp@bdblawky.com
                                              crutledge@bdblawky.com
                                              Counsel for Defendants Wellpath, LLC, Dr.
                                              D’Amico, Crafton



                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2021, I electronically filed this document through the

CM/ECF system, which will send notice to all counsel of record. I further certify that I served a

copy of the foregoing by first-class mail, postage pre-paid, to Plaintiff at the address listed

below:


James Harrison #095435
Green River Correctional Complex
1200 River Road
P.O. Box 9300
Central City, KY 42330
Plaintiff

                                                   /s/ Charles M. Rutledge
                                                   Charles M. Rutledge




                                                    2
